Order entered June 4, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                     No. 05-20-00995-CR  No. 05-20-00996-CR
                     No. 05-20-00997-CR  No. 05-20-00998-CR
                     No. 05-20-01009-CR  No. 05-20-01010-CR
                     No. 05-20-01011-CR  No. 05-20-01014-CR
                     No. 05-20-01015-CR  No. 05-20-01016-CR
                     No. 05-20-01026-CR  No. 05-20-01027-CR
                     No. 05-20-01028-CR  No. 05-20-01029-CR
                     No. 05-20-01030-CR  No. 05-20-01031-CR
                      BOBBY CARL JESSIE, Appellant
                                      V.
                      THE STATE OF TEXAS, Appellee

             On Appeal from the 194th Judicial District Court
                          Dallas County, Texas
  Trial Court Cause Nos. F20-20660-M, F20-20662-M, F20-37656-M, F20-
  37473-M, F20-37472-M, F20-37471-M, F20-37657-M, F20-45556-M, F20-
  24791-M, F20-45575-M, F20-45554-M, F18-47661-M, F18-35324-M, F19-
                 70272-M, F19-70325-M & F20-37540-M
                                ORDER

      Before the Court is appellant’s June 1, 2021 pro se motion for access to the

appellate record, informing the Court that he wishes to file a pro se response to the

Anders brief filed by appellate counsel.       Accordingly, we ORDER appellate

counsel Lawrence B. Mitchell to provide appellant with copies of the clerk’s and
reporter’s records in the above cases. We further ORDER appellate counsel to

provide this Court, within THIRTY DAYS of the date of this order, with written

verification that the record has been sent to appellant.

      Appellant’s pro se response is due by September 1, 2021.

      We DIRECT the Clerk to send copies of this order to the Honorable Ernest

White, Presiding Judge, 194th Judicial District Court; Felicia Pitre, Dallas County

District Clerk; Belinda Baraka, official court reporter, 194th Judicial District

Court; Lawrence B. Mitchell; and the Dallas County District Attorney’s Office.

      We DIRECT the Clerk to send a copy of this order, by first-class mail, to

Bobby Carl Jessie, TDCJ# 02329180, Travis State Jail, 8101 FM 969, Austin, TX

78724.



                                               /s/   LANA MYERS
                                                     JUSTICE